DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1, 3-7, 9 and 11-23 are currently pending and are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicant's submission filed on 02/10/2021 has been entered.
Examiner's Note

Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
Applicant’s response arguments, with regards to claims 1-20, filed on 05/14/2020  are moot in view of the new grounds of rejection under the combination of Shepard, Lavoie and Prasad which is necessitated by Applicant’s amendments

Claim Objections
2.	Claims 6, 9, 11-12, 16-17,  21-23 objected to because of the following informalities:  
Claims 21-23 recites “sensor” or  “the sensor device” should be replaced with --the portable sensor device--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-7, 9, 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the claim 1 recites “programming to perform a calculation that 2) is used to assist in backing up a trailer”, this is not possible without receiving sensor data of . 
Claims 3-7, 9 and 11-23 are rejected under 112b because they depend of the independent claim 1.
With regards to claims 7 and 20 recite “the system” lack of antecedent basis.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3-7, 9, and 11-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US2004/0215374 to Shepard in view of US2014/030847 to Lavoie further in view of US2018/0061239 to Prasad et al. 
forming a trailer and vehicle pair that is  connected by an articulated joint (articulated joint see at least [¶ 26 &42 ] and Fig. 5&9), the articulated joint having an angle that is formed by a first line parallel to a centerline of the vehicle and a second line parallel to a centerline of the trailer with the angle being found at a point where the first and second lines intersect  (see at least [¶ 26-28] and Figs. 3-6 & 9), the portable sensor device comprising (A) a computing device, (B) one or more information storage devices that are in communication with the computing device and that comprise a portion of non-volatile storage, (microcomputer in communication with storage/non-volatile memory which stores data and performing steering and perform calculations related to the angle of the articulated joint computation see at least [¶ 42-43, 50 & 62])  
where a data collection (a) corresponds to one of a trailer and a vehicle from a trailer and vehicle pair to which the sensor device is portably mounted (device is mounted on the vehicle see at least [¶ 26, 42-43 & 50-51 &62] and Fig. 5&9) and (b) comprises one or more data values from a list of possible data values comprising (i) a wheelbase of the vehicle, (ii) a ratio of the turning of the steering wheel to the turning of the wheels of the vehicle, (iii) a wheelbase of the vehicle measured in units of trailer length, (iv) a length of the trailer, (v) a communication link's address or ID, (vi) a heading for the trailer, (vii) a heading for the vehicle, (viii) a length of a hitch, (ix) an indication of units of measure, (x) an index, and (xi) a label (length of trailer, wheelbase, and heading for the vehicle/trailer and more see at least [¶ 32, 43, 49 & 51]).
(2) the sensor is mounted on one of the trailer and the vehicle from the trailer and vehicle pair (see at least Fig. 9)
(3) at least one of the data values is input via a display device that accepts input from an operator (electronic display where the operator can enter data see at least [¶ 43, 51 &53]).

Shepard does not explicitly disclose the limitation of portable device; and (C) a plurality of data collections stored in the portion of non-volatile storage; (D) a selected data collection that is selected from the plurality of data collections, and (E) programming to perform a calculation that (a) is used to assist inAmendment and Response backing up a trailer and (b) uses a data value from the selected data collection, where (1) the plurality of data collections is selected from a first plurality of data collections comprising a data collection for each of the trailers in the population of one or more trailers and a second plurality of data collections comprising a data collection for each of the vehicles in the population of one or more vehicles, 

However, Lavoie is directed to trailer backup assist system. Lavoie discloses backup assist system includes the hitch angle sensor 44 and other vehicle sensors and devices may provide sensor signals or other information, successive images of the trailer 12, and portable/handheld device /(smart device or tablet) and a controller of the trailer 

However, Prasad is directed to trailer identification system. Prasad discloses a database of plurality of trailer which is updated regularly to includes new model of trailers and the controller compute the angle of articulation joint based on the selected trailer model, furthermore, the controller adjust the articulation angle based on sensors 46 data, that means the system control the backing of trailer using the data value from the selected data collection see at least [¶ 16-17-18 & 20, 29] and Figs. 1-4, 5A-B & 6-8).  Therefore, from the teaching of Prasad it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to modify Shepard to provide database includes population of trailers and controller compute the angle of articulation joint based on the selected trailer mode/data value similar to that of the teaching of Prasad in order to enhance the safety.

9.	Regarding claim 3, Shepard discloses a path for the trailer is computed using one or more parameters from the list of parameters (see at least [¶ 35, 43 & 51] and Figs. 4-6). 

10.	Regarding claims 4 and 9, Shepard, Lavoie and Prasad in combination disclose all the limitations of claim 1 as discussed above, Furthermore, Prasad discloses re-claim 4) the data collection is identifiable by the label parameter; and re-claim 9) in response to a command, the label data values from the plurality of data collections. (a system includes the database 32 that is associated with label (34) as shown in Fig. 2, and the controller 44 receive the image from the camera/sensor and detect label 34 on the trailer, that means the controller send signal to camera/sensor that cause the camera to take image of the label see at least [¶ 17 & 19] and Figs. 2-3). Therefore, from the teaching of Prasad it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to modify Shepard to use the technique of data collection is identifiable by the label parameter and controller receive the detected label similar to that of the teaching of Prasad in order to enhance efficiency of identifying parameters of trailer. 
11.	Regarding claim 5, Shepard discloses the display device being comprised by the list of a tablet, a lap-top computer, a PDA, a smart phone or another portable device or an onboard computing system built into or installed in the vehicle (electronic display where the operator can enter data see at least [¶ 43, 51 &53]).

wirelessly transmitting a parameter a data value to the sensor from the display device (in putting the desired direction using GPS sensor, where the GPS is wirelessly transmitting data see at least [¶ 53, 56 & 60]). 

13.	Regarding claim 7, Shepard discloses wherein at least one parameter is determined by the system (see at least [¶ 10, 37, 41 & 53]).

14.	Regarding claim 11, Shepard, Lavoie and Prasad in combination disclose all the limitations of claim 1 as discussed above, furthermore, Prasad discloses the controller 44 receive the image from the camera/sensor and detect label 34 on the trailer see at least [¶ 17 & 19] and Figs. 2-3).
Shepard does not explicitly disclose the limitation of identifying information is sent from the sensor to the display device.
However, Lavoie is directed to trailer backup assist system with normalized steering input device for different trailers. Lavoie discloses display information about the specific trailer see at least [¶ 31, 51 & 77-79]. Therefore, from the teaching of Lavoie it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to modify Shepard to technique of sending and displaying the data information on the display similar to that of the teaching of Lavoie in order to enhance the trailer backup assistance.


but Shepard does not explicitly disclose the limitation re-claim 12) the selection of the a vehicle or trailer is made by sending a command or signal to sensor (however, Lavoie discloses using the portable device to make selection of the data information that means sending commands to sensor see at least [¶ 30-31& 77-79] and Fig. 11); re-claim 13) information corresponding to more than one data collection is sent to the display device (however, Lavoie discloses  system displays the data see at least [¶ 31, 35 &77-79]). Therefore, from the teaching of Lavoie it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to modify Shepard to provide a portable device to display the data information and using the portable device to make selection of the data information similar to that of the teaching of Lavoie in order to enhance the trailer backup assistance.

16.	Regarding claim 14, Shepard discloses information corresponding to more than one set of data collection is stored in volatile memory at the display device (data are stored in non-volatile memory see at least [¶ 43], and Prasad [¶ 18]). 

17.	Regarding claims 15-16, Shepard, Lavoie and Prasad in combination disclose all the limitations of claim 1 as discussed above, but Shepard does not explicitly disclose the limitation of re-claim 15) the selection of a trailer from a population of one or more 
18.	Regarding claim 17, Shepard discloses a confirmation or acknowledgement is sent to the display device by the sensor device (the displaying change in angular direction/steering that mean the system confirm the changes see at least [¶ 51]). 

19.	Regarding claim 18, Shepard discloses where a value for the heading of the trailer parameter is obtained (i) via the display device, (ii) by determining a current heading of the trailer, or (iii) by determining a predicted heading for the trailer (heading for the vehicle/trailer see at least [¶ 32, 43, 48-49 & 51]).

20.	Regarding claim 19, Shepard discloses further comprising computing a steering value from the heading of the trailer parameter (steering value see at least [¶ 13 & 48]). 



22.	Regarding claim 21, Shepard discloses where inputting comprises transmitting a data value to the sensor from the display device over a wired connection (electronic display where the operator can input data see at least [¶ 43, 51 &53], furthermore, Lavoie discloses operator input data value via display and data is being transmitted via wired connection).

23.	Regarding claim 23, Shepard discloses where an operator of the trailer and vehicle pair is assisted by using the result of a calculation based on one or more data values from the selected data collection (the controller compute the angle of articulation joint based on the selected trailer model and the paring the vehicle and trailer, furthermore, the controller adjust the articulation angle based on sensors 46 data, that means the system control the backing of trailer using the data value from the selected data collection see at least [¶ 42-43, 50 & 62]) .

24.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US2004/0215374 to Shepard in view of US2014/030847 to Lavoie further in view of US2018/0061239 to Prasad et al. and US2018/0043933 to Hu et.

However, Hu is directed to trailer and angle detection. Hu discloses user is able to select the particular trailer from a list/identifiable index of trailers see at least [¶ 66].
Therefore, from the teaching of Hu it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the instant application to modify Shepard to use the technique list/index of different trailer from data collection similar to that of the teaching of Hu in order to ease the process of determining the hitch angle. 



Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHID BENDIDI/Primary Examiner, Art Unit 3667